Citation Nr: 1126004	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-24 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for hypertension rated as zero percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted service connection for hypertension and assigned a zero percent evaluation effective July 22, 2003.

In October 2009, this matter was remanded to the RO for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

For the entire appeal period, the service-connected hypertension is controlled with continuous use of prescribed medication and there is no evidence of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letters to the Veteran in August 2003, February 2005, January 2006, August 2006, and August 2008.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  

The August 2006 and August 2008 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in October 2008 and April 2011.    

The Veteran has not been prejudiced.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private treatment records from Dr. R.T.; C.M.S.; and S. Clinic were obtained and associated with the claims folder.  The Veteran's VA treatment records dated from 2002 to September 2010 have been obtained and associated with the claims folder.    

During the pendency of the appeal, the Veteran has been given multiple opportunities to submit evidence in support of his claim and to identify treatment records so that VA may assist in the search for such evidence.  There is no identified relevant evidence that has not been accounted for. 

The Veteran was afforded VA examinations in February 2004, March 2005, May 2006, and June 2010 to obtain medical evidence as to the nature and current severity of the service-connected hypertension.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The determination of whether an increased evaluation is warranted is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history.  Additionally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veteran Claims determined that the above rule is inapplicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  At the time of an initial award, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) is assigned a 10 percent rating if the diastolic pressure is predominately 100 or more or; systolic pressure is predominantly 160 or more, or; where continuous medication is required for control of hypertension in an individual with a history of diastolic pressure predominantly 100 or more.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

According to Note 1, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a [claimant] need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After careful review of the evidence of record, the Board finds that there is a preponderance of the evidence against the Veteran's claim for an initial compensable rating for hypertension for the entire appeal period.  

The medical evidence of record shows that the Veteran is on continuous medications for control of the hypertension.  However, the preponderance of the evidence neither shows that the Veteran had history of a diastolic pressure predominantly of 100 or more nor does it show that the Veteran's diastolic pressure is predominately 100 or more and the systolic pressure is predominantly 160 or more.  

The medical evidence dated in 2002 shows that out of five blood pressure readings, the diastolic pressure ranged from 80 to 92.  The diastolic pressure was predominantly 80.  The systolic pressure ranged from 120 to 159.  The systolic pressure was not 160 or higher.  See the VA treatment record dated in October 2002 and private records from C.M.S. dated from April 2002 to August 2002.  

The medical evidence dated in 2003 shows that out of five blood pressure readings, the diastolic pressure ranged from 74 to 87.  The systolic pressure ranged from 130 to 164.  The systolic pressure was 164 on one occasion.  See the VA treatment records dated in October 2003 and private records from C.M.S. dated from July 2003 to December 2003.   

The medical evidence dated in 2004 shows that out of ten blood pressure readings, the diastolic pressure ranged from 70 to 90.  The diastolic pressure was predominantly 80.  The systolic pressure ranged from 130 to 176.  The systolic pressure was higher than 160 on one occasion.  The systolic pressure was predominantly from 140 to 156.  See the VA treatment records dated from June 2004 to December 2004; private records from C.M.S. dated from January to February 2004; and the VA examination report dated in February 2004.    

The medical evidence dated in 2005 shows that out of four blood pressure readings, the diastolic pressure ranged from 80 to 102.  The diastolic pressure was 102 on only one occasion.  The systolic pressure ranged from 129 to 158.  The systolic pressure was not 160 or higher.  See the VA treatment record dated in December 2005 and the March 2005 VA examination report.  

The medical evidence dated in 2006 shows that out of nine blood pressure readings, the diastolic pressure ranged from 79 to 96.  The diastolic pressure was not 100 or higher.  The systolic pressure ranged from 130 to 158.  The systolic pressure was not 160 or higher.  See the VA treatment record dated in December 2006; the May 2006 VA examination report; the records from S. Clinic dated in May 2006; and records from C.M.S. dated in August 2006.  

The medical evidence dated in 2007, 2008, and 2009 shows that out of nine blood pressure readings, the diastolic pressure ranged from 60 to 95.  The diastolic pressure was not 100 or higher.  The systolic pressure ranged from 110 to 158 and was predominantly 126 to 133.  The systolic pressure was not 160 or higher.  See the VA treatment records dated in June 2008, July 2009, and August 2009; the records from S. Clinic dated in January 2007 and 2007; and records from Dr. T.R. dated from January 2007 to April 2007.   

The medical evidence dated in 2010 shows that out of four blood pressure readings, the diastolic pressure ranged from 57 to 68.  The diastolic pressure was not 100 or higher.  The systolic pressure ranged from 115 to 131.  The systolic pressure was not 160 or higher.  See the VA treatment records dated in August 2010 and the VA examination report dated in June 2010.  

The medical evidence dated from 2002 to 2010 shows that the diastolic pressure was not predominantly 100 or higher and systolic pressure was not predominantly 160 or higher.  Accordingly, a compensable rating is not warranted for the service-connected hypertension at any time during the pendency of this appeal.  See Fenderson, supra; Hart, supra.  The preponderance of the evidence is against the claim for a higher rating and the claim is denied.  

The Board acknowledges the arguments advanced by the Veteran, including the argument that the hypertension had worsened since the dosage of his medications have increased to control the hypertension, and the Board is sympathetic to the Veteran's contentions.  However, the regulatory criteria governing the rating of hypertension is clear and specific, and in this case, a compensable rating is not warranted by the evidence of record.  There is no documentation of record showing that the Veteran has a history of a diastolic pressure predominantly 100 or higher.

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any unusual or exceptional circumstances.  The disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial compensable disability evaluation for hypertension is not warranted, and the appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


